Name: Commission Regulation (EEC) No 2925/87 of 29 September 1987 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/331 . 10 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2925/87 of 29 September 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ( ! ), as last amended by ' Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 2 October 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1987 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 335, 13 . 12 . 1985, p . 9 . No L 278/34 Official Journal of the European Communities 1 . 10 . 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit ' F1 £ 1.10 07.01-13 1 07.01-15J 07.01 All New potatoes 31,72 1365 249,42 65,83 219,32 4944 24,56 47658 _ 74,16 22,20 1.12 ex 07.01-21 1 ex 07.01 - 22 -J ex 07.01 B I Broccoli -, 110,43 4758 871,32 229,52 764,04 17306 85,66 166088 258,34 76,67 1.14 07.01-23 07.01 :B II White 1 cabbages and red cabbages 41,22 ... 1 772 322,69 85,59 285,00 6316 32,06 61054 : 96,57 = 29,13 1.16 ex 07.01-27 - ex 07.01 Bill Chinese cabbage 12,38 , 532 96,65 25,69 85,83 1919 9,59 18 579 28,95. 8,67 1.20 ' 07.01-31 1 07.01-33 1 07.01 D I Cabbage lettuce 38,04 1639 300,16 79,06 263,20 5961 29,50 57216 88,99 26,41 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 353,23 15193 2756,74 732,99 2447,99 54757 273,70 529896 825,74 247,29 1.30 07.01-45 1 " 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 71,11 3063 568,14 ' 147,62 492,16 11284 55,09 106537 166,14 49,51 1.32 ex 07.01-49 ex 07.01 F III Broad beans 28,32 1220 221,09 58,81 196,63 4381 21,99 : 42649 66,32 19,62 1.40 ex 07.01-54  ' ex 07.01 G II Carrots 7,70 331 60,66 15,99 53,18 1205 5,96 11577 17,99 5,41 1.50 ex 07.01-59 .. ex 07.01 G IV Radishes 74,15 3195 578,86 153,99 514,81 11470 57,58 111 664 173,65 51,37 ' 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and . sets) 12,85 553 102,71 26,69 88,98 2040 9,96 19261 30,03 8,95 1.70 - 07.01-67 ­ ex 07.01 H : Garlic 105,64 4551 844,05 219,31 731,17 16764 81,84 158275 246,83 . 73,55 1.74 1.80 ex 07.01-68 ex 07.01 IJ 07.-01 K Leeks Asparagus : 30,12 1297 235,77 62,60 208,56 4628 23,41 44668 70,60 21,14 1.80.1 ex 07.01-71  green 489,94 21 109 3914,43 1017,11 3390,94 77747 379,57 734028 1 144,75 341,12 1.80.2 - ex 07.01-71  other 133,44 5739 1041,48 276,91 924,83 20687 103,40 200191 31 1,95 93,42 1.90 - 07.01-73 07.01 L ' Artichokes 135,44 5837 1 057,28 281,25 940,29 20950 105,18 203951 317,17 93,82 1.100 07.01-75 1 07.01-77 J 07.01 M Tomatoes 55,03 2370 439,65 114,24 380,86 8 732 42,63 82444 128,57 38,31 1.110 07.01-81 1 07.01-82 ] 07.01 PI Cucumbers 51,99 2240 415,41 107,93 359,85 8250 40,28 77897 121,48 36,20 1.112 07.01-85 07.01 Q II Chantarelles 439,28 18926 3509,65 911,93 3040,30 69707 340,32 658124 1 026,37 305,85 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 50,10 2158 400,32 104,01 346,78 7951 38,81 75067 117,07 34,88 1.130 07.01-97 07.01 T II Aubergines , .44,23 1906 353,50 91,73 306,53 6944 34,31 66511 103,42 30,73 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 61,33 2638 478,65 127,27 425,04 9507 47,52 92006 143,37 42,93 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 35,73 1537 281,30 74,15 246,64 5591 27,67 53685 83,45 25,08 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 94,64 4077 756,19 196,48 655,06 15019 73,32 141800 221,14 65,89 2.10 08.01-31 ex 08.01 B Bananas , fresh 4.7,01 2025 375,59 97,59 325,36 7459 36,42 70430 109,84 32,73 2.20 ex 08.01-50 ex 08.0 1 ' C Pineapples , fresh 52,41 2258 418,80 108,81 362,79 8318 40,61 78 532 122,47 36,49 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 110,66 4768 884,16 229,73 765,92 17560 85,73 165796 258,56 77,05 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 146,33 6304 1 169,12 303,78 1012,77 23220 113,36 219232 341,90 101,88 2.50 08.02 A I Sweet oranges, fresh : | ||||| l || l 2.50.1 08.02-02 1 08.02-06 08.02-12 08.02-16 1  Sanguines and semi- sanguines 95,60 4112 746,74 198,46 664,05 14837 74,12 143693 223,54 66,52 No L 278/351 . 10 . 87 Official Journal of the European Communities Code NIMEXE code ^ CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis , Trovita and Hamlins 42,76 1842 341,64 88,77 295,95 6785 33,12 64064 = 99,91 29,77 2.50.3 08.02-05 1 I I 08.02-09 08.02-15 08.02-19  others 21,45 924 171,41 44,54 148,49 3404 : 16,62 32143 50,12 14,93 2.60 ex 08.02 B Mandarins including tangerines arid satsumas , fresh , Clementines, wilkings and other similar citrus hybrids , fresh : \ 2.60.1 08.02-29 ex 08.02 B II   Monreales and satsumas 26,90 1 158 214,91 55,84 186,17 4268 20,84 40300 _ 62,85 18,72 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 44,92 1933 358,31 93,05 310,84 7092 34,99 67414 104,86 31,49 2.60.3 08.02.28 08.02 B I  Clementines 65,10 2805 513,66 135,31 450,42 10202 50,49 97913 152,30 45,19 2.60.4 08.02-34 1 . 08.02-37 ) ex 08.02 B II  Tangerines and others 48,96 2109 391,23 101,65 338,91 7770 37,93 73 364 114,41 34,09 2.70 ex 08.02-50 ex 08.02 C Lemons , fresh 47,47 2045 379,27 98,54 328,55 7533 36,77 71 121 110,91 33,05 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70  white 43,22 1862 345,33 _ 89,73 299,15 6858 33,48 - 64756 100,99 30,09 2.80.2 ex 08.02-70  pink 64,50 2779 515,37 133,91 446,45. 10236 49,97 . 96642 150,71 44,91 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 139,53 6012 1 114,'84 289,67 965,75 22142 108,10 209054 326,03 97,15 ~ 2.90 08.04-1 1 08.04-19  08.04-23 08.04 A I Table " grapes 50,31 2167 401,97 104,44 348,22 " 7983 38,97 75378 1 17,55 35,03 2.95 08.05-50 08.05 C Chestnuts . 101,92 4360 796,49 210,24 702,62 15251 79,05 -149480 236,99 75,27 2.100 08.06-13 j08.06-15 } 08.06-17 J 08.06 A II Apples 36,17 1558 . 289,03 75,10 250,38 5740 28,02 54199 84,52 25,18 2.110 08.06-33 I \ I I \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 40,34 1738 322,36 83,76 279,25 . 6402 31,25 60449 94,27 28,09 2.120 08.07-10 08.07 A Apricots 45,25 1950 361,62 93,84 3 13 ,'57 7103 3.5,10 68040 105,79 31,44 2.130 ex 08.07-32 ex 08.07 B Peaches 65,67 2829 518,17 136,49 454 ,37 10292 50,94 98772 153,63 45,59 2.140 ex 08.07-32 ex 08.07 B Nectarines 92,31 3977 728,35 191,86 638,67 14466 71,60 138835 215,95 64,09 2.150 08.07-51 1 08.07-55 f 08.07 C Cherries 115,53 4978 911,55 240,12 799,31 18105 89,61 . 173756 270,27 80,21 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 55,64 2397 444,53 115,50 385,09 8829 43,10 83359 130,00 38,74 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 110,57 4753 862,87 229,27 766,67 17157 85,64 166095 258,40 77,52 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 155,23 6688 1 240,23 322,25 1 074,37 24633 120,26 232567 362,70 108,08 2.180 08.09-11 ex 08.09 Water melons 20,22 871 161,60 41,99 139,99 3209 15,67 30303 47,26 14,08 2.190 ex 08.09 Melons (other than water melons) : I I 2.190.1 ex 08.09-19  Amarillo , Cuper, Honey Dew, Onteniente, Piel de Sapo , Rochet, Tendral 27,72 1 194 221,49 57,55 191,87 4399 21,47 41 534 64,77 19,30 2.190.2 ex 08.09-19  other 71,06 3061 567,74 147,52 491,81 11276 55,05 106462 166,03 49,47 2.195 ex 08.09-80 ex 08.09 Pomegranates 101,90 4390 814,14 211,54 705,26 16170 78^4 1 52667 238,09 70,95 2.200 08.09-50 ex 08.09 Kiwis 130,05 5603 1 039,09 269,99 900,13 20638 100,75 194849 303,87 90,55 2.202 ex 08.09-80 ex 08.09 Khakis . 217,60 9353 1 697,99 451,17 1 508,67 33763 168,53 326848 508,50 152,54 2.203 ex 08.09-80 ex 08.09 Lychees 461,56 19886 3 687,64 958,18 3194,48 73242 357,58 691 501 1 078,42 321,36